Citation Nr: 1439367	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  13-14 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected residual scars due to basal cell carcinoma (BCC), of the head, face, and neck.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel





REMAND

The Veteran served on active duty from February 1970 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for residual BCC scars of the head, face, and neck; a 10 percent disability rating was assigned.

Initially, the Board notes that the Veteran submitted multiple private treatment records in conjunction with his May 2013 VA Form 9.  Despite the fact that these records are clearly pertinent to the issue on appeal, the RO did not subsequently issue a SSOC.  As such, these records have not been considered by the RO in connection with the pending claim.

Evidence received after certification of the appeal may be considered by the Board in the first instance if the Veteran waives his right to initial consideration by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2013).  The RO did not, however, certify this appeal until July 2013.  The evidence in question was received prior to that date.  The waiver provision does not apply.  The evidence must be considered by the RO in the first instance.  See 38 C.F.R. § 19.37 (2013).  The Board must therefore remand the claim.

In addition, the Veteran was most recently afforded a VA examination as to the service-connected residual scars in July 2010.  Notably, the Veteran and his representative have asserted that the Veteran's residual symptomatology is worse than was described by the July 2010 VA examiner.  See the VA Form 9 dated May 2013 and the Informal Hearing Presentation dated in October 2013.  The evidence of record is therefore somewhat lacking with regard to the current severity of the service-connected residual scars of the head, face, and neck.  Thus, to ensure that the record reflects the current extent of this disability, an examination, with findings responsive to the pertinent rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The examination conducted pursuant to this remand should include review of the Veteran's claims file and past clinical history, with particular attention given to the current severity of the service-connected residual scars of the head, face, and neck.

Also, on remand, any pertinent ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of treatment that the Veteran may have received at any VA health care facility since July 2010.  All such available documents should be associated with the claims file.

2. The Veteran should be afforded a dermatological examination to assess the severity of the service-connected residual BCC scars of the head, face, and neck.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examination report should reflect that such review is accomplished.  All clinical findings should be reported in detail, and all tests and studies deemed necessary by the examiner should be performed.

The physician should provide a detailed description of each scar, including but not limited to, the following:  (1) the size of each scar and scar area in square inches or square centimeters; (2) whether each scar is superficial (not associated with underlying soft tissue damage); (3) whether any scar is deep (associated with underlying soft tissue damage); (4) whether any scar is unstable (with frequent loss of covering of skin over the scar); (5) whether any scar is well-healed, painful, tender, adherent, and/or ulcerated; (6) whether any scar causes limited motion or other limitation of function of an affected body part; if so, the physician should describe in detail the limitation(s), and extent and severity thereof.  If the scars do not cause limited motion or other limitation of function of an affected body part, the physician should specifically so state in the examination report.

The examiner should also describe the extent of disfigurement or deformity resulting from the scars.  All applicable characteristics of disfigurement should be identified in detail.  In describing the extent of disfigurement or deformity, if any, the VA examiner should specifically discuss the Veteran's report of the disfigurement caused by his service-connected facial scarring and its impact on his everyday life.

Updated color photographs should be included with the examination report if deemed necessary or helpful.

If additional examinations and/or diagnostic testing are deemed to be necessary, such should be scheduled.  Rationale for all opinions should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale.  A report should be prepared and associated with the Veteran's VA claims file.

3. After undertaking any other development deemed appropriate, the issue on appeal must be readjudicated.  If the benefit on appeal sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

